Case 1:21-cv-01540-PKC-TAM Document 1-5 Filed 03/23/21 Page 1 of 4 PageID #: 40




                        EXHIBIT E
Case 1:21-cv-01540-PKC-TAM Document 1-5 Filed 03/23/21 Page 2 of 4 PageID #: 41




   SUPREME COURT OF THE STATE OF NEW YORK
   COUNTY OF KINGS
   .......................................................-.. -------..--..-·------,.............X

    FOT MANAGERS,                                                                                    Index No. 15110/10
                                                  Plaintiff

          ..against-
   INDEPENDENT PLANNING ASSOCIATES, INC.,
   HERMAN SEGAL~ LILLY SEGAL,                                                                        AFFIDAVIT OF
   ENVIRONMENTAL CONTROL BOARD,                                                                      HERMAN SEGAL
   AVIGDOR BLUMENFELD, DAVID LIEBERMAN,
   AR.ON KAUFMAN, DAVID GREENWALD,
   SHALOM ROTH and "JOHN DOE ONE"
   through "JOHN DOE TEN/'

                                                  Defendants.
    •--•-••••••••••••••••••••••••••w•••ft••••••--••-•-•-••••--••••--•·---•-){


   STATE OF NEW YORK                              )
                                                  )SS.:
   COUNTY OF KINGS                                )

         Herman Segal, under oath, deposes and states the truth as follows:

    1.   I am a named defendant in this action and the son of co-defendant Lilly Segal.

   2. My mother is a 91 year old Holocaust survivor. having been liberated by British forces from

         the Bergen Belsen concentration camp in 1945.

   3. She is the owner of 1257 and 1257A 59th Street, Brooklyn, NY and she has lived at 1257A

         59th Street for 37 years, ever since the house was built by my father/her husband in or about

         1978.

   4. In connection with a loan I took in 2009, I asked my mother to sign a paper. The paper was a

         mortgage on her house. I did not explain to her what she was signing, nor do I believe she
Case 1:21-cv-01540-PKC-TAM Document 1-5 Filed 03/23/21 Page 3 of 4 PageID #: 42




      knew what she was signing. My mother did not borrow nor receive any money from the

      loan, nor did she understand that she was pledging her home.

   5. I learned about this case when I received a call from the Court appointed receiver asking for

      rental records. My mother did not know about the case. nor did I tell my mother about it, as I

      did not want to upset her. Rather, I hired Abraham Hoschander, Esq. and asked him to

      defend her. My mother had no contact whatsoever with Abraham Hoschander, and did not

      know ofthe case nor that he had been hired to defend her,

   6. When Abraham Hoschander needed information I alone gave it to him, and when he needed

      an affidavit from my mother for the case, I forged my mother's name on the affidavit

      (Exhibit A) without telling her about it, and l forged my wife's notarization on the forged

      affidavit using.my wife's old notary stamp.

   7. Abraham Hoschander and I had a falling out thereafter over money issues, and he simply

      stopped working on my mother's case and ignored the summary judgment motion and all

      other papers that·plaintiffthereafter filed.

   8. My mother is a frail. 91 year old Holocaust survivor who is at risk of losing her home as a

      result of her being taken advantage of by me.

   9. She is in poor health, has had a 24 hour/day home health attendant since she came home from

      the hospital in 2009. In my opinion it would be very devastating to her for her to now lose

      her home of 37 years due to my conduct, for which I alone am responsible and she is 100%

      not at fault,

   10. I also believe the affidavit of service on my mother is 100% false, as my mother was home

      24 hours/day with a home attendant, and she and her home attendant would have be~n home

      at the times the process server alleges to have come to serve process.
      Case 1:21-cv-01540-PKC-TAM Document 1-5 Filed 03/23/21 Page 4 of 4 PageID #: 43




            11. I have been negotiating with the lender to try and rectify the situation and save niy mother's

                home.

            12. Ifthe sale of her house is postponed there is little, if any, loss to the Plaintiff as home prices

                are risin~.

            13. In contrast, if my mother's home is sold, there is no way to reverse the sale and she will be

                irreparably banned, in a way that could drastically affect her health.

                WHEREFORE my mother's motion to stay the sale ofher home, vacate the judgment of

            foreclosure and dismiss the complaint should be granted in all respects.


                                                                                   \~

                                                                           Herman Segal
            Sworn to before me this
            9th day of July, 2015
                                        .___.
                                        v




            N~~T
            Iff) 1t1A It p   It)   k# til 'f 2....
I P. tJo.   o 2. 6-f!"S'o82 2. z y
            ~1.4..4-t.'~'e"~ /# #tllfi-S lfltA.,!IfY
            l:,}tfJ!ilfl           8   ft,j Z.017
